UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4445


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TORRY TAREZ DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:14-cr-00331-GRA-1)


Submitted:   March 31, 2016                   Decided:   May 25, 2016


Before KING, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.       Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Torry Tarez Davis pled guilty, without a plea agreement, to

possession with intent to distribute cocaine base and marijuana,

in   violation            of    21    U.S.C.        § 841(a)(1),        (b)(1)(C),        (b)(1)(D)

(2012).         The       district          court    sentenced     Davis      to    151     months’

imprisonment.             Counsel has filed a brief pursuant to Anders v.

California,       386 U.S. 738     (1967),        stating    that      there    are    no

meritorious       grounds             for    appeal      but     questioning        whether       the

district court provided a reasoned basis for Davis’ sentence.

Davis     filed       a    supplemental         pro      se    brief,    asserting        that    his

attorney        and       the        Government       failed      to     alert      him    to     the

consequences of his guilty plea, disputing the reasonableness of

his sentence, and raising evidentiary issues.                                    After careful

consideration of the entire record, we affirm.

      Prior to accepting a defendant’s guilty plea, a court must

conduct a plea colloquy in which it informs the defendant of,

and determines that the defendant understands, the nature of the

charge     to    which         he     is    pleading     guilty,       the   maximum       possible

penalty he faces, and the                     various rights he is relinquishing by

pleading guilty. *              Fed. R. Crim. P.               11(b)(1); United States v.


      *The plea hearing in this case took place before we issued
United States v. Murraye, 596 F. App’x 219 (4th Cir. 2015),
which once again criticized the practice of relying on the
prosecutor and a written plea petition to convey and solicit the
information specified by Rule 11.       But, even assuming the
(Continued)
                                                     2
DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                        The district court

also     must    ensure       that     the     defendant’s       plea    is    voluntary,

supported by a sufficient factual basis, and not the result of

force, threats, or promises outside of a plea agreement with the

Government.      Fed. R. Crim. P. 11(b)(2)-(3); DeFusco, 949 F.2d at

119-20.     Because Davis did not pursue a motion to withdraw his

guilty    plea    in    the    district      court    or   otherwise       preserve    any

allegation of Rule 11 error, the plea colloquy is reviewed for

plain error.           United States v. Sanya, 774 F.3d 812, 815 (4th

Cir. 2014).       Davis’ contention that he was not alerted to the

consequences of pleading guilty is belied by the record, which

demonstrates that he was informed of the maximum sentence he

faced    and    the    possible       applicability        of    the    career   offender

designation      under      U.S.      Sentencing      Guidelines        Manual    §   4B1.1

(2014).

       Next,     we     review        Davis’       sentence      for    reasonableness,

applying “a deferential abuse-of-discretion standard.” Gall v.

United States, 552 U.S. 38, 41 (2007).                           This review entails

appellate consideration of both the procedural and substantive

reasonableness         of   the      sentence.       Id.    at    51.     In     assessing




district court similarly and improperly delegated the task of
conducting the Rule 11 colloquy in this case, we conclude Davis’
rights were not substantially affected by the error.



                                               3
procedural       reasonableness,         we    consider        whether      the    district

court    properly      calculated       the    defendant’s       advisory         Sentencing

Guidelines range, gave the parties an opportunity to argue for

an   appropriate        sentence,      considered        the    18     U.S.C.      § 3553(a)

(2012)     factors,       and        sufficiently        explained         the      selected

sentence.      Gall, 552 U.S. at 49-51.                 If there are no procedural

errors, we then consider the substantive reasonableness of a

sentence, evaluating “the totality of the circumstances.”                                  Id.

at 51.     A sentence is presumptively reasonable if it is within

the Guidelines range, and this “presumption can only be rebutted

by   showing     that    the     sentence         is   unreasonable        when     measured

against    the    18    U.S.C.      § 3553(a)       factors.”        United       States    v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421 (2014).

      After      adopting      the     correctly       calculated         offense    level,

criminal    history      category,       and      Guidelines     range      contained       in

Davis’ presentence report, the district court heard arguments

from both parties and considered Davis’ allocution.                            Contrary to

Davis’     contention,         we     find        nothing      inflammatory         in     the

Government’s      sentencing         argument.         The     court    then      issued    an

individualized         sentence,      explicitly       grounded      in    the     § 3553(a)

factors.      Davis’ 151-months sentence, which fell at the bottom

of the applicable Sentencing Guidelines range, is presumptively

reasonable and Davis has failed to rebut this presumption.

                                              4
     Further,     we    conclude       that        Davis’     remaining            pro     se

arguments, which he raises for the first time on appeal, have

been waived.      United States v. Willis, 992 F.2d 489, 490 (4th

Cir. 1993) (“A voluntary and intelligent plea of guilty is an

admission of all the elements of a formal criminal charge, and

constitutes an admission of all material facts alleged in the

charge.   Furthermore, a guilty plea constitutes a waiver of all

nonjurisdictional      defects.”      (internal       citations        and    quotation

marks omitted)).

     In   accordance     with   Anders,       we    have    reviewed         the    entire

record in this case and have found no meritorious issues for

appeal.   We    therefore    affirm    Davis’       conviction         and    sentence.

This court requires that counsel inform Davis, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Davis requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court     for     leave       to   withdraw          from

representation. Counsel’s motion must state that a copy thereof

was served on Davis.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented        in     the   materials         before

this court and argument would not aid the decisional process.


                                                                               AFFIRMED


                                        5